Citation Nr: 1033241	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder. 

2.  Entitlement to service connection for degenerative disc 
disease with herniated nucleus pulposus of the lumbosacral spine.  

3.  Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision and May 2006 notice 
of decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

During the pendency of this appeal, in a June 2007 rating 
decision, the RO denied the Veteran's claim for entitlement to 
service connection for a hip disorder.  Because the Veteran did 
not appeal this decision in a timely manner, it is not in 
appellate status and is not before the Board.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009).  
 
In December 2006, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of this 
hearing is included in the claims file.  

The issue of entitlement to service connection for a bilateral 
leg disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Service treatment records indicate that the Veteran incurred 
a sprained wrist in February 1982; however, the preponderance of 
the evidence indicates that the Veteran's current wrist disorder 
did not have its onset during service and is not related causally 
to any incident in service, to include the in-service injury.

2.  Service treatment records indicate treatment for muscle 
strains in the Veteran's back; however, the preponderance of the 
evidence indicates that the Veteran's current degenerative back 
disorder did not have its onset during service and is not related 
causally to any incident in service, to include any in-service 
injury.


CONCLUSIONS OF LAW

1.  A chronic left wrist disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  A chronic back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in November 2005, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for a left wrist disorder 
or for degenerative disc disease with herniated nucleus pulposus 
of the lumbosacral spine.  Thus, any failure to develop these 
claims under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in March 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was issued in November 2005 and in 
March 2006 prior to the April and May 2006 rating decisions 
currently on appeal; thus, this notice was timely.  Because the 
appellant's claims of service connection for a left wrist 
disorder and for degenerative disc disease with herniated nucleus 
pulposus of the lumbosacral spine are being denied in this 
decision, any question as to the appropriate disability rating or 
effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates that 
the VA acquired the Veteran's VA, private, and service treatment 
records to assist the Veteran with his claims.  The VA also 
procured the Veteran's Social Security Administration records.  
The record indicates that the VA provided the Veteran with VA 
medical examinations to determine the nature and etiology of his 
low back and left wrist disorders.  

The Board notes that, in an August 2010 informal hearing 
presentation, the Veteran's representative stated that the 
November 2006 VA medical examination report, regarding the 
Veteran's back disorder, was inadequate.  Specifically, the 
representative noted that the November 2006 VA examiner based his 
opinion, in large part, on several service treatment records 
indicating diagnoses of back muscle strains.  The representative 
contended that, as the in-service examiners did not take X-rays 
of the Veteran's back, their diagnoses might have been incorrect 
and, therefore, their reports should not be given great weight.  
Therefore, the representative argued that the November 2006 
examiner's opinion based on these records lacked probative value 
and requested that the Veteran be given another VA examination.  
Having reviewed the evidence, the Board finds nothing in the 
record indicating that the service medical personnel were 
incompetent in their diagnoses and treatment of the Veteran's 
back disorder.  The representative has not produced any evidence 
indicating that said personnel were unqualified for their 
positions or otherwise unable to make proper medical diagnoses.  
As the representative has not produced any evidence indicating 
that the service medical personnel were unqualified to render 
diagnoses, the Board finds no reason for deeming the examination 
provided in treating the Veteran to be inadequate.  See Cox v. 
Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that medical 
examinations may be conducted by licensed healthcare 
professionals competent to provide diagnoses, statements, or 
opinions).  Therefore, the Board finds that the VA medical 
examinations provided in this case were thorough and productive 
of medical findings regarding the nature and etiology of the 
Veteran's claimed disorders.  As such, there is no duty to 
provide an additional examination or medical opinion for the 
Veteran's claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) requires that 
the DRO who conducts a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to explain the issues fully and (2) the duty to suggest the 
submission of evidence that may have been overlooked.   Here, 
during the hearing, the DRO fully explained the issues on appeal 
and suggested evidence that may have been overlooked, 
specifically medical evidence of current wrist and back disorders 
and opinions indicating that they were related to service or 
another service-connected disorder.  During the April 2008 
hearing, the Veteran, when questioned by his representative, 
discussed each of each of these issues, describing his current 
disorder and detailing how he believed that each was related to 
incidents in service.  They also discussed evidence that was 
missing from the claims file, specifically the lack of medical 
evidence showing a link between the Veteran's claimed disorders 
and service.  The Veteran and his representative have 
demonstrated actual knowledge of what is necessary to establish a 
claim for service connection and there is no indication of 
missing evidence that would assist those claims; thus any error 
in the conduct of the hearing was harmless.  Moreover, neither 
the Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in 
the conduct of the DOR hearing.  By contrast, as noted above, the 
hearing focused on the elements necessary to substantiate each 
individual claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element 
necessary to substantiate his claim for benefits.  As such, the 
Board finds that, consistent with Bryant, the DRO complied with 
the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error 
in notice provided during the Veteran's hearing constitutes 
harmless error.  

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 
3.303, 3.306.

To establish service connection, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-96.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Certain disabilities, including arthritis, are presumed service 
connected if they manifest to a compensable degree within one 
year of service.  38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.
 
Left Wrist Disorder  

The Veteran essentially contends that he incurred a chronic left 
wrist disorder during service.  

In an April 1979 service entrance examination report, the 
examiner did not note any abnormalities, to include abnormalities 
of the upper extremities and musculoskeletal system. 

In a February 1982 service treatment record, the Veteran stated 
that he had fallen and hurt his left wrist.  Upon examination, 
the examiner noted that the Veteran had full range of motion of 
the wrist, with no swelling or discoloration.  However, the 
Veteran experienced pain with pulling of the hand.  The 
assessment was a sprained wrist.  The examiner indicated that the 
Veteran was not to perform any heavy lifting, including objects 
over 15 pounds, for the next five days.

In a May 1983 service treatment record, the Veteran indicated 
that he did not wish to undergo a service discharge examination.  
The record indicates that, having reviewed his service treatment 
records, an in-service examiner determined that such an 
examination was not required.

Reviewing the post-discharge evidence, in an October 1993 private 
treatment record involving treatment for a back disorder, the 
Veteran stated that he had worked at a warehouse, lifting heavy 
objects for the past 20 years.  He stated that he injured his 
back while lifting a case weighing approximately 60 pounds.  

In an August 1994 questionnaire, the Veteran stated that his 
position involved loading and unloading groceries onto a truck.  
He also stated that his job required him frequently to lift 
weights over 50 pounds.  He indicated that, since a workplace 
accident involving his back, he had been unable to lift any 
objects over 20 pounds.  

In a December 2005 statement, the Veteran stated that, apparently 
during service, he experienced a strain in his left arm, causing 
it to swell and appear discolored.  He indicated that his left 
wrist bothered him if he tried to pick up too many objects or 
picked up an object incorrectly.  He stated that he had not seen 
a doctor for this condition since service.

In an April 2006 statement, the Veteran stated that his left 
wrist would "go out" sometimes.  When this would occur, he 
would have to wait until the feeling in the joint returned.  He 
stated that this had occurred since 1980.

In a May 2006 statement, the Veteran's sister stated that, in 
June 1980, her brother started complaining about pain in his left 
wrist.  She stated that he still had a "problem" in that area.  

In a June 2006 statement, another sister of the Veteran stated 
that the Veteran injured his left wrist during service.

At the April 2007 DRO hearing, the Veteran testified that he 
strained his wrist while lifting objects, working at the motor 
pool during service, in February 1982.  He stated that this 
occurred because he was trying to lift objects with his right 
hand.  He later indicated that he meant to say that he was hurt 
while lifting objects with his left hand.  He stated that service 
medical personnel diagnosed him as having a light strain, but 
that they did not take X-rays of the wrist.  (Hearing Transcript, 
page 2).  He indicated that he experienced occasional pain in his 
left wrist after service and would treat it through the use of 
pain pills and an over-the-counter brace which he wore at night.  
(Hearing Transcript, pages 3-4).  The Veteran's wife testified 
that she had heard her husband talk about having pain in his left 
wrist over the years.  (Hearing Transcript, pages 5-6).  

In a May 2007 VA medical examination report, the Veteran stated 
that he injured his left wrist during service while lifting 
either a toolbox or a tire.  The Veteran stated that he had not 
experienced any swelling over the past two years.  He indicated 
that he could lift 15 to 20 pounds with his left wrist safely.  
Any attempts to lift weights greater than this would result in 
increased pain.  He stated that he would experience occasional 
numbness of the hand, but did not know the cause.  He reported 
that he currently had decreased grip in the left hand and 
increased limitation of the wrist with repetitive use.  Upon 
physical examination, the examiner noted no muscle atrophy or 
swelling of the wrist.  Palpation of the dorsum showed some 
slight tenderness to palpation.  The Veteran displayed full range 
of motion, with some complaints of discomfort at maximum 
supination and pronation.  The Veteran also complained of some 
discomfort on the ulnar side of the wrist.  A contemporaneous X-
ray was normal.  The diagnosis was chronic mild wrist strain.  In 
his conclusions, the examiner stated that he could not say 
whether this disorder was related to the Veteran's one-time 
complaint of wrist pain in service because no chronicity was 
shown in the medical record.  The examiner noted that the Veteran 
was in service for approximately one and a half years after the 
in-service injury and had no further documented complaints.

The Board finds that the preponderance of the evidence weighs 
against the Veteran's claim for service connection for a left 
wrist disorder.  The Veteran contends that his left wrist 
disorder is related to a traumatic event in service, specifically 
an in-service wrist injury.  The Board finds the Veteran's 
statements indicating that he has experienced a chronic wrist 
disorder originating in service to be less than credible.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (noting 
that, as part of its duties, the Board must weigh the credibility 
and weight given the evidence); Caluza v. Brown, 7 Vet. App. 498 
(1995) (finding that, in determining whether statements submitted 
by a Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence).  First, the Board notes the Veteran's statements 
regarding in-service etiology and symptomatology of a left wrist 
disorder have been inconsistent, especially when compared with 
the service treatment records.  When the Veteran filed this 
claim, he stated that he first incurred a wrist disorder 
resulting in chronic pain in 1980.  At the April 2007 DRO 
hearing, however, the Veteran stated that the wrist pain began 
after an injury incurred in February 1982.  When describing this 
injury, the Veteran testified that he injured his wrist while 
attempting to lift either a tire or a toolbox with either his 
right or left hand.  After an examination, he recalled that 
service medical personnel diagnosed a strain of the left wrist.  
The Board notes that the only service treatment record noting an 
in-service wrist injury is the February 1982 service treatment 
record, indicating a sprained left wrist caused by a falling 
accident.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding 
that contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  The Veteran has contended 
that he experienced pain in his wrist after this incident, 
including for the remainder of his period of service.  The 
service treatment records indicate that the Veteran did not make 
any complaints to medical personnel about wrist pain after the 
February 1982 accident, however.  The Veteran's service treatment 
records also indicate that he sought treatment for pains and 
injuries throughout service, to include muscle aches and strains.  
As will be noted below, the Veteran sought treatment for pains in 
his back three times in the month of October 1981 alone.  
Considering that the records indicate that the Veteran usually 
sought medical attention for his injuries, the Board finds it 
unusual that he would not seek treatment if he were experiencing 
chronic wrist pain following the February 1982 accident.  
Finally, the Board notes that the Veteran has indicated that he 
has a chronic wrist disorder that causes pain currently if he 
attempts to lift any object over 20 pounds.  The evidence of 
record indicates that the Veteran continued to work for nearly 
ten years after service consistently lifting and carrying objects 
weighing over 50 pounds.  After a September 1993 work-related 
back injury, the Veteran was provided extensive treatment as 
indicated by the many private treatment records included in the 
claims file.  Despite his employment experience lifting heavy 
objects over the course of many years, the private treatment 
records from 1993 to the present do not contain any notation 
indicating a complaint of wrist pain after service.  Also, the 
Veteran did not claim that symptoms of a current left wrist 
disorder began in service until he filed his current VA 
disability compensation claim.  See Pond v. West, 12 Vet. App. 
341 (1999) (finding that, although Board must take into 
consideration the Veteran's statements, it may consider whether 
self-interest may be a factor in making such statements).  
Therefore, the Board finds the Veteran's current statements 
regarding a left wrist are internally inconsistent, facially 
implausible considering his employment history, and inconsistent 
with treatment records on file.  Therefore, the Board finds that 
they are less than credible on the issue of whether a left wrist 
disorder is related to active service.  Caluza, 7 Vet. App. at 
498.  

The only evidence of record containing a probative opinion from a 
medical professional regarding whether the Veteran's left wrist 
disorder was attributable to service is contained in the May 2007 
VA medical examination report.  The Board notes that the examiner 
made his determination after reviewing the Veteran's claims file, 
interviewing the Veteran, and conducting a physical examination.  
After reviewing the evidence and noting the lack of any medical 
evidence indicating chronicity of symptomatology of a left wrist 
disorder after service, the examiner stated that he could not say 
whether the Veteran's current wrist strain disorder was related 
to the Veteran's one-time complaint of wrist pain in service.  
See 38 C.F.R. § 3.102 (stating that a finding of service 
connection may not be based on a resort to speculation or even 
remote possibility).  Noting the thoroughness of the examination, 
the review of the claims file, and the rationale provided with 
citation to the clinical record, the Board finds the May 2007 VA 
examiner's opinion to be of substantial probative value in this 
matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  As 
there is no probative medical opinion of record to refute this 
examiner's report, and given the absence of any relevant abnormal 
findings until decades post-service, the Board concludes that the 
preponderance of the evidence is against a nexus between the 
Veteran's left wrist disorder and service.

The Board also has considered the statements provided by the 
Veteran's relatives.  The Board finds that these statements lack 
probative value.  In a June 2006 statement, the Veteran's sister 
indicated that the Veteran had hurt his left wrist during 
service.  However as her statement contained no indication that 
the Veteran experienced chronic symptomatology of a wrist 
disorder since service, it does not support the Veteran's claim 
for service connection.  38 C.F.R. § 3.303(b).  Also, in a May 
2006 statement, another sister indicated that the Veteran 
complained of wrist pain beginning in June 1980 and that he still 
was having problems at present.  The Board again notes that 
service treatment records contain no record of any left wrist 
pain occurring prior to February 1982.  See Curry, 7 Vet. App. at 
68.  Also, considering the lack of a medical records indicating 
wrist pain after service and the May 2007 VA medical examination 
report, the Board finds that the Veteran's relatives' statements, 
inconsistent as they are with the other evidence in the record, 
lack probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 
(indicating that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence).



Low Back Disorder  

The Veteran essentially contends that he incurred a low back 
disorder during service.  

In an April 1979 service entrance examination report, the 
examiner did not note any abnormalities, to include abnormalities 
of the spine and musculoskeletal system. 

In an October 1981 service treatment record, the Veteran reported 
pulling a muscle in his lower back while lifting a toolbox.  

In an additional October 1981 service treatment record, the 
Veteran stated that, while playing basketball, he felt pain in 
his back.  He reported that he had been provided with pain pills 
to care for his recent back pain, but indicated that his back 
still hurt when he attempted to lift heavy objects.  The examiner 
noted that the Veteran had a limited range of motion in his back.  
The assessment was a strained back.  The examiner stated that the 
Veteran was not to perform any heavy lifting over the next five 
days.  

In a subsequent October 1981 service treatment record, the 
Veteran reported back pain after working in the motor pool.  The 
assessment was a muscle strain.  

In an April 1982 service treatment record, the Veteran reported 
experiencing low back pain beginning that morning when he 
attempted to lift a heavy toolbox.  The examiner noted 
lumbosacral pain to palpation and diagnosed a mild lumbosacral 
strain.  After examination, the Veteran was returned to duty.

In a May 1983 service treatment record, the Veteran indicated 
that he did not wish to undergo a service discharge examination.  
The record indicates that, having reviewed his service treatment 
records, an in-service examiner determined that such an 
examination was not required.

Reviewing the post-discharge record of evidence, in an October 
1993 private treatment record, the Veteran stated that, on 
September 1993, he was lifting a 60-pound case at work when he 
felt a popping sensation in his lower back.  Since that time, he 
had experienced low back pain radiating to both lower 
extremities, with numbness and tingling.  The Veteran denied any 
previous history of injuries to his low back.  

In an October 1993 private MRI report, the examiner diagnosed 
central and right lateral disc herniation with disc desiccation; 
mild lateral annular bulging of the disc at L5-S1 with disc 
desiccation; and degenerative joint disease in the facet joints 
at L5/S1.  

In a November 1993 private treatment record, the examiner noted 
that the Veteran sustained a low back injury in September 1993.  
The Veteran reported that, until that time, he had never injured 
that area previously.  The Veteran reported that he had been 
employed at his current position for five years, during which 
time he primarily lifted heavy cases.  After an interview and 
examination, the examiner's impression was, by history, a 
September 1993 on the job injury with thoracolumbar pain with 
radiation to the lower extremities, right greater than left with 
sensory disturbances.  

In a September 1994 statement, the Veteran stated that, after 
service, he worked for a clothing company from 1983 to 1988, 
working in a warehouse.  During that time, he would lift boxes, 
weighing up to 70 pounds.  He also had to frequently lift and 
carry boxes weighing up to 50 pounds.  Following that employment, 
he worked as a dockworker from 1988 to 1993.  In this position, 
he had to lift and carry boxes frequently weighing over 50 
pounds, which some weighing between 50 and 100 pounds.  

Subsequent private treatment records, dated prior to the 
Veteran's November 2005 claim for service connection, indicate 
further treatment for a back disorder.  Specifically, these 
records note that the Veteran injured his back in a September 
1993 work-related accident, but contain no notation regarding the 
Veteran's in-service complaints of back pain.  Of note, in a June 
2005 private treatment record, written five months prior to 
Veteran's claim for benefits, the examiner indicated that that 
the Veteran had injured his low back in September 2003 when 
pulling boxes in a warehouse.  

In a November 2005 claim for VA benefits, the Veteran stated that 
he had experienced a low back disorder since service.  He stated 
that he was first treated for this disorder in June 1980 and that 
he had been treated for it until the present time.  

In a December 2005 statement, the Veteran stated that he 
experienced pain in his back a number of times during service.  
After service, he recalled taking pain pills and using rub downs 
to help with pain.  He stated that, ten years after service, he 
was working at his job when he heard something pop in his back.  
He then discovered that he could not stand up correctly.  He 
indicated that he currently had difficulty walking and that often 
had to lie down to keep pressure off his back and legs.

In a December 2005 statement, the Veteran's spouse reported that 
she had met her husband while he was in service, but that she 
could not recall when exactly.  She said that, one day, he 
reported to her that his back hurt and that his leg had given out 
on him.  He stated that this in-service injury affected his 
ability to get other jobs in his employment field.  She stated 
that the Veteran was able to get jobs after his discharge, but 
that he was not able to work as he was supposed to do to care for 
his family.  She stated that he was fine when he entered service, 
but now his back was in pain.

In a May 2006 statement, the Veteran's sister stated that, on or 
about June 1980, the Veteran started complaining about 
experiencing back pain.  She stated that he was still having 
problems with this area.  

In a June 2006 statement, another sister of the Veteran stated 
that, when the Veteran entered service in 1980, he was healthy.  
During his period of service, she recalled that he severely 
injured his back.  She reported that, currently, his back kept 
him in pain and discomfort.  

In an August 2006 statement, the Veteran stated that, since 
service, he had taken pills and hot baths to alleviate pains 
after injuries in service.  He said that he would have difficulty 
standing after bending over due to back pain.  He stated that the 
reason his back gave out on his in September 1993 was because 
"it started in the services" and he did not see how his post-
service employment had anything to do with the cause of his back 
injury.  

In a November 2006 VA medical examination report, the examiner 
noted reviewing the Veteran's service treatment records 
indicating treatment for muscle strains of the back during 
service as well as the post-discharge treatment records, all 
indicating treatment after a September 1993 work-related back 
injury.  After a physical examination, the examiner diagnosed 
lumbar spine stenosis with severe stenosis at L4-L5 with broad 
based protrusion with impingement of L5 root, and also anterior 
wedging T12-L1.  The examiner noted that the Veteran had severe, 
chronic low back pain with decreased range of motion.  The 
examiner stated that, as the Veteran's experienced only diagnosed 
muscle strains during service, it was less likely than not that 
the Veteran's current degenerative disc disease was related to 
the in-service muscle strains.  The examiner noted that muscle 
strains did not cause degenerative disc disease.  

In a May 2007 statement, the Veteran reported that he injured his 
back in 1982 while working in the motor pool.  He stated that his 
original back injury was during service.

At the April 2007 DRO hearing, the Veteran testified that, during 
service, he requested a back X-ray, but was never provided with 
one.  

The Board finds that the preponderance of the evidence weighs 
against the Veteran's claim for service connection for a back 
disorder.  The Veteran contends that his current disorder is 
related to back injuries incurred during service.  He indicated 
that, since that time, he has experienced pain.  The Board finds 
the Veteran's statements indicating that he has experienced a 
chronic back disorder since service to be less than credible.  
See Madden, 125 F.3d at 1481; Caluza, 7 Vet. App. at 498.  First, 
the Board notes the Veteran's statements regarding his back 
disorder are not consistent with each other and are inconsistent 
with the medical records found in the claims file.  In his 
November 2005 claim for benefits, the Veteran indicated that he 
first incurred a back disorder in 1980 and was treated for it 
thereafter.  Subsequently, in a May 2007 statement, the Veteran 
reported that he injured his back in 1982.  Service treatment 
records indicate that the Veteran first complained of back pain 
in October 1981.  See Curry, 7 Vet. App. at 68 (1994).  The 
Veteran also stated that his back pain continued from the initial 
date of injury through service.  The Board notes that the 
Veteran's last in-service treatment for any back pain occurred in 
April 1982, more than a year before his discharge from service.  
As the Veteran's service treatment records indicate that the 
Veteran sought treatment for pains in his back three times in the 
month of October 1981 alone, the Board finds it unusual that he 
would not seek treatment if he were experiencing chronic back 
pain during his last year of service.  The Board further notes 
that the Veteran continued to work for nearly ten years after 
service, consistently lifting and carrying objects weighing over 
50 pounds without seeking treatment.  After the September 1993 on 
the job injury, the Veteran was treated for a back disorder.  
During this treatment, the Veteran consistently told examiners 
that he had not incurred any back injury prior to the September 
1993 incident.  Such histories reported by the Veteran for 
treatment purposes are of more probative value than the more 
recent assertions and histories given for VA disability 
compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (finding that lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value; and statements made to physicians for purposes 
of diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order to 
receive proper care).  Also, the Veteran did not claim that the 
symptoms of his current back disorder began in service until he 
filed his current VA disability compensation claim.  Such 
statements made for VA disability compensation purposes are of 
lesser probative value than the previous statements made for 
treatment purposes.  See Pond, 12 Vet. App. at 341.  Considering 
this evidence, the Board finds the Veteran's recent complaints of 
a chronic back disorder, lasting from service to the present, 
lack credibility.  Caluza, 7 Vet. App. at 498.

The only evidence of record containing a probative opinion from a 
medical professional regarding whether the Veteran's back 
disorder was attributable to service is contained in the November 
2006 VA medical examination report.  The Board notes that the VA 
examiner made his determination after reviewing the Veteran's 
claims file, interviewing the Veteran's service treatment 
records, and conducting a physical examination.  After reviewing 
the evidence, noting the diagnosis of a muscle strain during 
service and the diagnosis of degenerative disc disease after the 
September 1993 workplace accident, the examiner stated that it 
was less likely than not that the Veteran's disorder was related 
to in-service muscle strains, as muscle strains could not cause 
degenerative disc disease.  Noting the thoroughness of the 
examination, the review of the claims file, and the rationale 
provided with citation to the clinical record, the Board finds 
the November 2006 VA examiner's opinion to be of substantial 
probative value in this matter.  See Prejean, 13 Vet. App. at 
448.  As there is no probative medical opinion of record to 
refute this examiner's report, the Board concludes that the 
preponderance of the evidence is against a nexus between the 
Veteran's back disorder and service.

The Board also has considered the Veteran's statements indicating 
that he requested service medical examiners to provide him with 
an X-ray when he felt back pain.  His service treatment records 
contain no evidence of such requests, however.  Moreover, the 
Veteran has not provided any evidence indicating that the service 
medical examiners were incompetent or incapable of discerning a 
muscle strain from degenerative disc disease.  As the Veteran has 
not produced any evidence indicating that the service medical 
personnel were unqualified to render diagnoses, the Board finds 
no reason for deeming their examinations of the Veteran to be 
inadequate.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 
(2007) (holding that medical examinations may be conducted by 
licensed healthcare professionals competent to provide diagnoses, 
statements, or opinions).

The Board also has considered the statements provided by the 
Veteran's relatives.  The Board finds that these statements again 
lack probative value.  In a June 2006 statement, the Veteran's 
sister indicated that the Veteran hurt his back during service 
and that he currently had back pain.  As these statements contain 
no indication that the Veteran experienced chronic symptomatology 
after service, however, they do not support the Veteran's claim 
for service connection.   38 C.F.R. § 3.303(b).  Also, in a May 
2006 statement, the Veteran's sister indicated that the Veteran 
complained of back pain beginning in June 1980 and that he still 
was having problems at the present.  The Board again notes that 
service treatment records contain no record of any back pain 
occurring prior to October 1981.  See Curry, 7 Vet. App. at 68.  
Likewise, the Veteran's wife reported that she knew the Veteran 
during service and that he had experienced back pain since that 
time.  Considering the lack of a medical records indicating back 
pain after service, the Veteran's statements made to treating 
examiners after the September 1993 accident, and the medical 
opinion indicating that the Veteran's current back disorder could 
not be caused by in-service muscle strains, however, the Board 
finds that these lay statements, inconsistent as they are with 
the other evidence in the record, to lack probative value.  See 
Madden, 125 F.3d at 1481.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left wrist disorder is 
denied.

Entitlement to service connection for degenerative disc disease 
with herniated nucleus pulposus, lumbosacral spine is denied.  


REMAND

The Board finds that a VA examination is necessary to determine 
the etiology of the Veteran's claimed bilateral leg disorder. In 
reaching this conclusion, the Board notes that VA must afford a 
Veteran a medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), provided further guidance 
holding that VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.

With respect to the third factor above, the Court stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  The 
types of evidence that "indicates" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus, but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. 79 (2006).

In a June 1980 service treatment record, the Veteran reported 
pain in his leg.  The examiner diagnosed a muscle stinger.  In a 
subsequent December 1980 service treatment record, the Veteran 
reported pulling a leg muscle two days prior to examination.  The 
diagnosis was a muscle strain.  In a June 1981 service treatment 
record, the Veteran reported pain in both thighs stretching down 
both legs.  The examiner diagnosed a muscle strain.  In a March 
1983 service treatment record, the Veteran reported pain in his 
left leg out physical training.  The assessment was a possible 
pulled muscle.  

Since the filing of his claim, the Veteran consistently has 
indicated that he has leg pain and dysfunction that he believes 
to be related to service.  Considering the evidence of in-service 
leg injuries and the Veteran's statements indicating a current 
leg disorder, the Board concludes that a current leg disorder may 
be related to active service under the low threshold of McLendon.  
As such, a VA examination is necessary.

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and request that they identify 
all VA and non-VA clinicians who have treated 
him for a bilateral leg disorder since his 
service separation.  Obtain all VA treatment 
records that have not been obtained already.  
Once signed releases are obtained from the 
Veteran, obtain any private treatment records 
that have not been obtained already.  A copy 
of any response, to include a negative reply 
and any records obtained, should be included 
in the claims file.

2.  Then, schedule for the Veteran for a VA 
examination for the purpose of determining 
the nature and etiology of his claimed 
bilateral leg disorder.  The claims file 
must be provided to the examiner(s) for 
review.  Based on a review of the claims 
file and physical examination of the Veteran, 
the examiner is asked to opine whether it is 
at least as likely as not (i.e., a 50 percent 
or greater probability) that any bilateral 
leg disorder, if diagnosed, is related to 
active service or any incident of such 
service.  A complete rationale must be 
provided for any opinion(s) expressed.

3.  Thereafter, readjudicate the Veteran's 
claim of service connection for a bilateral 
leg disorder.  If the benefits sought on 
appeal remains denied, the Veteran and his 
service representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


